                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

KEVIN SOSA,

       Plaintiff,

v.                                                              Case No: 8:18-cv-1719-T-36JSS

TOPPS TOWING, INC. and DANIEL
BOURGET,

      Defendants.
___________________________________/

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Julie S. Sneed on October 12, 2018 (Doc. 14).               In the Report and

Recommendation, Magistrate Judge Sneed recommends that the Court grant the parties' Joint

Motion for Approval of Settlement and to Dismiss the Complaint with Prejudice (Doc. 13). All

parties were furnished copies of the Report and Recommendation and were afforded the

opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 14) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     The parties’ Joint Motion for Approval of Settlement and to Dismiss the Complaint

               with Prejudice (Doc. 13) is GRANTED. The Settlement Agreement (Doc. 13 - Ex.
              A) is APPROVED, as it constitutes a fair and reasonable resolution of a bona fide

              dispute.

       (3)    This action is DISMISSED, with prejudice.

       (4)    The Clerk is directed to terminate all pending motions and close this file.

       DONE AND ORDERED in Tampa, Florida on October 29, 2018.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                                2
